MEMORANDUM **
Isaías Toxcon-Bac, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lim v. INS, 224 F.Sd 929, 938 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the agency’s determination that Toxcon-Bac failed to establish either past persecution or a clear probability of future persecution on account of a protected ground. Toxcon-Bac testified that, after he came to the United States, members of his family received anonymous letters and phone calls demanding money and threatening to kidnap other family members if they did not comply, but that no one in his family was ever harmed. See id. at 936, 938 (holding that “[tjhreats standing alone ... constitute past persecution ... only when the threats are so menacing as to cause significant actual suffering or harm” and concluding that petitioner failed to establish eligibility for withholding of removal on the basis of threats alone) (internal quotation marks and citation omitted). There is no evidence that the perpetrators targeted Toxcon-Bac’s family members on account of a protected ground rather than because they desired money. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (holding that “[rjandom, isolated criminal acts perpetrated by anonymous thieves do not establish persecution” on account of a *532protected ground). Accordingly, Toxcon-Bac has failed to establish eligibility for withholding of removal.
Toxeon-Bac’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.